Powers, C. J.
This is a petition by a wife against her husband for contribution for the care, support and education of their minor daughter. The parties were married in New Hampshire, and resided for a time on the husband’s farm in Vernon, Vermont. They afterwards moved into New Hampshire, and lived together there on a farm owned by the wife. They finally separated; since which time, the husband has lived at Vernon and the wife and child in New Hampshire. Upon these facts, the defendant moved to dismiss the petition on the ground that the court had no jurisdiction of the subject-matter in controversy, and because the court had no jurisdiction over the person of the minor child. This motion was overruled and the defendant excepted. Thereupon, such proceedings were had that the court below made certain orders requiring the defendant to contribute to the support and education of the child, to which *426the defendant excepted. The only questions presented by the brief, however, arise under the motion to dismiss hereinbefore referred to.
This motion was properly overruled. The proceedings are brought under P. S. 3108, and are essentially in personam. They are purely statutory, and the Legislature could properly prescribe the court to which the petition should be addressed. This it did in the section named, and directed that it should be brought in the county in which one of the parties resides, unless the petitioner has left the county in which the parties have lived together, and the other party still resides there, in which case, the petition shall be brought in that county. The custody of the child is not here involved, so it was immaterial whether the court had jurisdiction over her or not.
Neither do the provisions of the law with reference to the residence necessary for jurisdiction in divorce proceedings apply,—Tolman v. Tolman, 1 App. Cas. (D. C.) 299; Horn v. Horn, 82 Neb. 688; Wells v. Wells, (So. Dak.) 130 N. W. 780; Patch v. Patch, 86 Vt. 225—nor is the non-residence of the petitioner of any consequence. It is enough if one of the parties is a bona fide resident. Shrader v. Shrader, 36 Fla. 502; Tolman v. Tolman, supra; Hiner v. Hiner, 153 Cal. 254. The separation of these parties did not absolve this father from the obligation of supporting his child. Indeed, a divorce, with a decree granting the custody of the child to the mother, would not, Montpelier v. Elmore, 71 Vt. 193, and our courts are open to her for the enforcement of this paternal duty.

Affirmed.